DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendments filed on 8/16/2022 have been entered. Claim 1 has been amended. 
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15: “A catheter comprising a shaft according to one of the claim 1” should read “A catheter comprising a shaft according to claim 1”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegg et al. (US Patent Pub. 20080161761 hereinafter "Tegg" note this reference was previously cited) in view of Freed et al. (US Patent Pub. 20060252993 hereinafter "Freed" note this reference was previously cited) and Chow et al. (US Patent Pub. 20050070844 hereinafter “Chow”).
Regarding Claim 1, Tegg teaches (Fig 5-6) shaft for a catheter, the shaft having a longitudinal axis defining a radial distance, and a cross section having a polar axis defining an angular position, wherein the shaft comprises: a tubular core (500) which has an inner perimeter and an outer perimeter (annotated Fig 5.1), and an outer layer (Fig 6; 504) for improving mechanical properties, which encloses the tubular core such that the outer perimeter of the core and the outer layer face each other ([0058- 0060]; see Fig 6, outer perimeter of 500 faces outer layer 504), wherein the radial distance between the outer perimeter and the inner perimeter differs at different polar angular positions, forming zones (506) of different stiffness at different angular positions (See [0060] teaching the thickness of the core 500 and the depth of the grooves 506, since the thickness of the core will vary with the grooves there will be different thickness of the material which will have a different stiffness), wherein different planes of the shaft oriented along the longitudinal axis and cutting the cross section at different polar angular positions have different flexural properties which are determined by the stiffness of the zones (see annotated Fig 5.2 outlining plane 1, which includes the two grooved sections 506 compared to plane 2 without the grooved sections. Plane two has more material, since there is no grooved/recessed section, so it will not be as flexible as plane one)
wherein the zones of different stiffness comprise zones of reduced thickness formed by grooves (506) on the outer perimeter of the tubular core (500) extending along the longitudinal axis [0059-0060]; 
wherein at least one reinforcement wire is arranged in one or more zones of reduced thickness (501a,b; [0061]; while the wires 501a,b are not disclosed to be ‘reinforcement wires’ it is interpreted that any wire structure in the zone of reduced thickness would provide reinforcement; additionally, Tegg teaches in [0061] that wires 501a,b may be made of a metal material. The instant application discloses on Pg. 6 lines 9-13, that the reinforcement wires may be made of metal fibers. The examiner interprets that the wires of Tegg would have similar reinforcing properties due to the similar material) the at least one reinforcement wire increases the rigidity of the shaft with respect to an axis perpendicular to a place that cuts the longitudinal axis of the core and generatrix where the reinforcement wire is arranged (this is considered to be a functional limitation that is met as the structural limitations of a reinforcement wire being arranged within one or more zones of reduced thickness has been met, it is interpreted by the examiner that a wire structure that is placed within a zone of reduced thickness would increase rigidity of that area).  
Tegg does not teach the shaft for the catheter wherein the zones of different stiffness comprise zones of reduced thickness formed by concave meniscus grooves and the at least one reinforcement wire is made of material with a higher elastic moduli than the tubular core. 
Freed teaches (Figs 9A-9C) a tubular core (620) comprising zones of reduced thickness which are in the shape of a concave meniscus groove (699). These concave meniscus grooves (699) are steering wire lumens (see [0080], it is interpreted that 699 is similar to steering wire lumens 200 in Fig 5; additionally, it is interpreted that 699 would retain at least one wire 204 similar to the embodiment shown in Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zones of reduced thickness of Tegg with zones of reduced thickness formed by concave meniscus grooves as taught by Freed. One of ordinary skill in the art would be motivated to do so since one would recognize this as a simple modification in shape of the groove which creates an oversized lumen for the wires that will be arranged within the groove (Freed [0080]). 
The combination of Tegg and Freed does not specify the shaft for the catheter wherein the at least one reinforcement wire is made of material with a higher elastic moduli than the tubular core. 
Chow teaches a metallic wire (130) having a high elastic modulus compared to the rest of the catheter (see [0113] and [0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one reinforcement wire of Tegg such that the at least one reinforcement wire is made of material with a higher elastic moduli than the tubular core as taught by Chow. One of ordinary skill in the art would have been motivated to do so in order to stabilize and stiffen the device in the preferred orientation (Chow [0130]).
 

    PNG
    media_image1.png
    916
    930
    media_image1.png
    Greyscale

Annotated Figure 5.1 (Tegg)

    PNG
    media_image2.png
    906
    856
    media_image2.png
    Greyscale

Annotated Figure 5.2
Regarding Claim 3, the combination of Tegg, Freed and Chow teaches all elements of claim 1 described above. Tegg further teaches (Fig 5) the shaft wherein at least two zones of reduced thickness are placed at angular polar positions that are 180 degrees apart from each other (506 on the top and bottom, and 506 on the left and right are each 180 degrees away from each other; see annotated Fig 5.1).  
Regarding Claim 4, the combination of Tegg, Freed and Chow teaches all elements of claim 1 described above. Tegg does not teach the shaft wherein the outer layer comprises a braided layer or a coiled layer or other reinforcement layer, with reference to the embodiment of Figure 5. Tegg does, however, teach (Embodiment of Figure 2E) a shaft wherein the outer layer comprises a braided layer or a coiled layer (208) or other reinforcement layer. 
	Tegg additionally teaches [0050] that the catheter shafts disclosed may be used with the different embodiments of cores that are also disclosed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer layer of Tegg’s embodiment in Figure 5 to include a braided layer or a coiled layer or other reinforcement layer as taught in Tegg’s embodiment of Figure 2E. Doing so would allow the shaft to have more torsional rigidity and the desired flexibility (Tegg [0047-0048]).
Regarding Claim 6, the combination of Tegg, Freed and Chow teaches all elements of claim 1 described above. Tegg further teaches (Fig 5) the shaft wherein at least one pull wire is arranged for steering in one or more zones of reduced thickness (501a, b are pull wires; [0061]).  
Regarding Claims 7 and 8, the combination of Tegg, Freed and Chow teaches all elements of claim 1 described above. Tegg does not disclose with relation to the embodiment of Figure 5, the shaft further comprising an outer jacket enclosing the outer layer. Tegg does however teach (Embodiment of Fig 2E) a shaft further comprising an outer jacket (210) enclosing the outer layer (208) wherein the outer jacket comprises a polymer material that at least partly penetrates the outer layer and the zones of reduced thickness (see [0048] teaching 210 is made of a polymer material and penetrates layer 208 to layer 206). 
Tegg additionally teaches [0050] that the catheter shafts disclosed may be used with the different embodiments of cores that are also disclosed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Tegg’s embodiment in Figure 5 to include an outer jacket enclosing the outer layer wherein the outer jacket comprises a polymer material that at least partly penetrates the outer layer and the zones of reduced thickness as taught by Tegg’s embodiment of Figure 2E. Doing so would allow the shaft to have more torsional rigidity and the desired flexibility (Tegg [0047-0048]).
Regarding Claim 15, Tegg teaches a catheter (combination of 500 and 504) comprising a shaft, wherein the shaft having a longitudinal axis defining a radial distance, and a cross section having a polar axis defining an angular position, wherein the shaft comprises: 
a tubular core (500) which has an inner perimeter and an outer perimeter (annotated Fig 5.1), and an outer layer (Fig 6; 504) for improving mechanical properties, which encloses the tubular core such that the outer perimeter of the core and the outer layer face each other ([0058- 0060]; see Fig 6, outer perimeter of 500 faces outer layer 504), wherein the radial distance between the outer perimeter and the inner perimeter differs at different polar angular positions, forming zones (506) of different stiffness at different angular positions (See [0060] teaching the thickness of the core 500 and the depth of the grooves 506, since the thickness of the core will vary with the grooves there will be different thickness of the material which will have a different stiffness), wherein different planes of the shaft oriented along the longitudinal axis and cutting the cross section at different polar angular positions have different flexural properties which are determined by the stiffness of the zones (see annotated Fig 5.2 outlining plane 1, which includes the two grooved sections 506 compared to plane 2 without the grooved sections. Plane two has more material, since there is no grooved/recessed section, so it will not be as flexible as plane one)
wherein the zones of different stiffness comprise zones of reduced thickness formed by grooves (506) on the outer perimeter of the tubular core (500) extending along the longitudinal axis [0059-0060]; 
wherein at least one reinforcement wire is arranged in one or more zones of reduced thickness (501a,b; [0061]; while the wires 501a,b are not disclosed to be ‘reinforcement wires’ it is interpreted that any wire structure in the zone of reduced thickness would provide reinforcement; additionally, Tegg teaches in [0061] that wires 501a,b may be made of a metal material. The instant application discloses on Pg. 6 lines 9-13, that the reinforcement wires may be made of metal fibers. The examiner interprets that the wires of Tegg would have similar reinforcing properties due to the similar material) to increase the rigidity of the shaft with respect to an axis perpendicular to a place that cuts the longitudinal axis of the core and generatrix where the reinforcement wire is arranged (this is considered to be a functional limitation that is met as the structural limitations of a reinforcement wire being arranged within one or more zones of reduced thickness has been met, it is interpreted by the examiner that a wire structure that is placed within a zone of reduced thickness would increase rigidity of that area).  
Tegg does not teach the shaft for the catheter wherein the zones of different stiffness comprise zones of reduced thickness formed by concave meniscus grooves. 
Freed teaches (Figs 9A-9C) a tubular core (620) comprising zones of reduced thickness which are in the shape of a concave meniscus groove (699). These concave meniscus grooves (699) are steering wire lumens (see [0080], it is interpreted that 699 is similar to steering wire lumens 200 in Fig 5; additionally, it is interpreted that 699 would retain at least one wire 204 similar to the embodiment shown in Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the zones of reduced thickness of Tegg with zones of reduced thickness formed by concave meniscus grooves as taught by Freed. One of ordinary skill in the art would be motivated to do so since one would recognize this as a simple modification in shape of the groove which creates an oversized lumen for the wires that will be arranged within the groove (Freed [0080]). 
The combination of Tegg and Freed does not specify the shaft for the catheter wherein the at least one reinforcement wire is made of material with a higher elastic moduli than the tubular core. 
Chow teaches a metallic wire (130) having a high elastic modulus compared to the rest of the catheter (see [0113] and [0130]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one reinforcement wire of Tegg such that the at least one reinforcement wire is made of material with a higher elastic moduli than the tubular core as taught by Chow. One of ordinary skill in the art would have been motivated to do so in order to stabilize and stiffen the device in the preferred orientation (Chow [0130]).

Response to Arguments
Applicant's arguments filed 8/16/ have been fully considered but they are not persuasive.
Regarding the arguments on Pg. 7 lines 27 - Pg. 9 line 7, the examiner does not find these to be persuasive. The applicant argues that Tegg does not teach an increase in stiffness of the zones of reduced thickness by arranging reinforcement wires. The examiner does not find this persuasive as Tegg teaches the placement of wires (501a,b) within the zones of reduced thickness (506). It is interpreted that any additional structure that is placed within an area of reduced thickness would result in an increase in stiffness for that reduced thickness area. Even if the wires (501 a,b) are not disclosed as being ‘reinforcement wires’ in Tegg, they are disclosed to be made of a metal material [0061] which is similar to the material used for the reinforcement wires in the instant application Pg. 6 lines 9-13. For this reason, it is interpreted that the wires of Tegg would have similar reinforcing properties, as they have similar material.  The applicant argues (starting pg. 8, line 7) that “pull wires cannot provide additional stiffness… If pull wires had high elastic moduli, the pull wires would limit the movement of the catheter”. Chow, however, teaches that pull wires can have high elastic moduli (see [0113] of Chow stating “The tendon 130 is made of metallic wire having a high yield strength and high elastic modulus. Stainless steel or cold worked Nitinol can be used to make the tendon 130 to provide it with such properties”). The prior art thus demonstrates that it is known to use pull wires made of high elastic modulus materials. Therefore, it is understood that in the modified version of Tegg, which has pull wires made of high moduli materials such as steel as taught by Chow, the functional limitations of claim 1 would be inherently met. 
Regarding the arguments on Pg. 9 lines 8-19, the examiner does not find these to be persuasive. The applicant argues that the combination of Tegg and Freed does not teach a catheter with reinforcing wires in a concave meniscus shape. As described above, it is interpreted that the pull wires of Tegg may be considered reinforcing wires as they provide more reinforcement to an area of reduced thickness. Freed teaches an area of reduced thickness which is in the shape of a concave meniscus, which may also hold a pull wire. For these reasons the rejection with Tegg and Freed is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783